Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3 – 5, 7 – 9, and 11 – 14 are amended. 
Claims 2, 10, and 15 are cancelled. 
Claims 21 – 23 are new. 

Claims 1, 3 – 9, 11 – 14, and 16 – 23 are pending.

Response to Amendment
The objection to claims 1 – 7, 9 – 14, and 16 – 20 is withdrawn in light of the amendments. 

The rejection of claims 1 – 7, 9 – 14, and 16 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 05/10/2022, with respect to the rejection of amended claims 1 – 6, 8 – 13, and 16 – 20, under 35 U.S.C. 102(a)(1) and amended claims 7 and 14, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1 – 6, 8 – 13, and 16 – 20, under 35 U.S.C. 102(a)(1) and amended claims 7 and 14, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 9, 11 – 14, and 16 – 23 are allowed.

The present invention includes a coding control method in a passive optical network, a coding control apparatus in a passive optical network, a coding control apparatus in a passive optical network, a passive optical network communication device, and a non-transitory computer-readable storage medium.

The claimed invention, regarding claim 1 as representative, recites features such as: acquiring data of a service to be coded and a preset codeword length N corresponding to the service to be coded.

The prior art of record (Jing et al., U.S. Publication 2020/0295870 (herein Jing), Si et al. U.S. Publication 2016/0013811 (herein Si), and Prodan et al. U.S. Publication 2014/0337682 (herein Prodan), as examples of such prior art) do not teach the same. 

Jing teaches: A data encoding method and apparatus and a data decoding method and apparatus in a passive optical network (PON) system include collecting N data blocks at a physical coding sublayer and generating valid data by combining the N data blocks, generating a payload, where the payload includes the valid data, performing FEC encoding on the payload to generate a check part, and generating a codeword structure. The synchronization header may be located at the head or the tail of the codeword structure.

Si teaches: Embodiments of the present disclosure provide an FEC coding and decoding method and device, and a system. A transmit end determines a forward error correction FEC coding type according to a length of to-be-coded data in burst data, and performs coding according to the determined FEC coding type. A receive end determines a forward error correction FEC decoding type according to a length of to-be-decoded data in burst data, and performs decoding according to the determined FEC decoding type. The FEC coding and decoding method provided in the embodiments of the present disclosure improves utilization of a communication resource is improved, and saves a communication resource.

Prodan teaches: A communication device is configured to encode information bits using one or more forward error correction (FEC) codes and/or error correction codes (ECCs) to generate different codewords (e.g., codeword groups having different lengths, based on different code rates, etc.). The device generates a combined codeword using different sized codewords (e.g., long, medium, and short) by filling fills long codewords completely if possible, then filling medium codewords completely if possible with the remaining message bits (if any), and filling short codewords completely if possible plus another additional short codeword with the remaining message bits (if any). If the total number of short (or medium and short) codeword parity bits is greater than or equal to the number of medium (or long) codeword parity bits, then the device increments the number of medium (or long) codewords by one and setting the number of short (or medium and short) codewords to zero.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1, 3 – 9, 11 – 14, and 16 – 23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111